Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  139582                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  PATRICIA PAQUETTE, Guardian and                                                                      Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  Conservator of RICHARD PAQUETTE, a                                                                   Diane M. Hathaway
  Legally Incapacitated Person,                                                                       Alton Thomas Davis,
               Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 139582
                                                                    COA: 279909
                                                                    Macomb CC: 2004-002787-NO
  STATE FARM MUTUAL AUTO INSURANCE
  COMPANY,
           Defendant-Appellant,
  and
  ARVILLA WOODS, SHANNE SMITH, and
  MARISSA GIBBONS,
             Defendants.
  _________________________________________/

         By order of February 26, 2010, the application for leave to appeal the July 21,
  2009 judgment of the Court of Appeals was held in abeyance pending the decision in
  Univ of Mich Regents v Titan Ins Co (Docket No. 136905). On order of the Court, the
  case having been decided on July 31, 2010, 487 Mich ___ (2010), the application is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.

        CORRIGAN, J. (concurring).

         I continue to adhere to the analyses set forth in Justice MARKMAN’s dissenting
  opinion in Univ of Mich Regents v Titan Ins Co, 487 Mich ___ (2010), and my statement
  dissenting from the denial of rehearing in that case, ___ Mich ___ (2010) (October 15,
  2010).

        DAVIS, J., not participating. I recuse myself and am not participating because I
  was on the Court of Appeals panel in this case. See MCR 2.003(B).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2010                    _________________________________________
           p1018                                                               Clerk